TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00067-CV



                                       K.L.M., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


       FROM THE DISTRICT COURT OF TOM GREEN, 340TH JUDICIAL DISTRICT
        NO. C100019CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant K.L.M.1 has filed a motion to dismiss this appeal. Appellant certifies that

he has conferred with all parties and that they do not oppose this motion. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                             __________________________________________

                                             Melissa Goodwin, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed on Appellant’s Motion

Filed: March 15, 2012




       1
           We use an alias to refer to appellant. See Tex. R. App. P. 9.8.